Luke, J.
1. The alleged newly discovered evidence is cumulative and impeaching, and would not likely produce a different result upon another trial.
2. The ground of the motion for a new trial which complains that it was not shown that the shot-gun with which the prosecutor was shot was a weapon likely to produce death is without merit.
3. The ground of the motion for a new trial which complains of the court’s ruling upon the admissibility of evidence falls within the rule announced in Wynne v. State, 123 Ga. 566 (1) (51 S. E. 636).
4. Upon conflicting evidence the jury were authorized to return a verdict of guilty. It was not error for any reason assigned to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., oonour.

Titus & Dekle, for plaintiff in error.
C. E. Hay, solicitor-general, contra.